-----   -~~   ~--------




                                                                                            FILED
                                                                                             OCT 21 2011
                                    UNITED STATES DISTRICT COURT                      Clerk. U S Oi tr·
                                    FOR THE DISTRICT OF COLUMBIA                     Courts t~r the ~/~fr~c&t oBtanckr/uptcy
                                                                                                                   o umb/a


    TYRONE JULIUS,                                   )
                                                     )
                               Plaintiff,            )
                                                     )
               v.                                    )       Civil Action No.   Ll     1 b~ll
                                                     )
    BANK OF AMERICA,                                 )
                                                     )
                               Defendant.            )


                                            MEMORANDUM OPINION

                This matter comes before the court on review of plaintiff's application to proceed in

    forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

    complaint.

               The Court has reviewed plaintiff's complaint, keeping in mind that complaints filed by

    pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

    by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Evenpro se litigants, however,

    must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

    (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

    contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

    short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

    for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

    standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

    prepare a responsive answer, to prepare an adequate defense and to determine whether the



                                                         1



N                                                                                                                              3
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

            Plaintiff mentions the name of the defendant, see Compl.       ~   1, and appears to list account

transactions, see id.    ~   2, yet his complaint utterly fails to articulate a claim of any sort or the

grounds on which this Court's jurisdiction depends. He demands damages of $999,999,999.00.

ld.   ~   4. As drafted, the complaint fails to comply with Rule 8(a) and it will be dismissed.

            An Order consistent with this Memorandum Opinion is issued separately.




                                                        2